DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I claims in the reply filed on 06/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 1-8 re rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linhardt et al. (US 2011/0190402). 
Regarding claims 1-8 Linhardt is directed to synthetic wood composite [0004]. Linhardt teaches a composite comprising hemicellulose and organic or inorganic polymers [0030 – 0038].  The hemicellulose expressly encompasses functionalized or chemically modified cellulose.  Linhardt teaches that, in some embodiments, the hemicellulose of the invention comprises xylan [0006, 0019, 0030, 0036, 0068, 0071] and Example 1 [0071].  The functionalized hemicellulose includes acylated, carbanilated and etherified hemicellulose [0030].  Therefore, acylated hemicellulose would satisfy the structural requirements for formula 3 and R1 = R2 = acetyl group.  Hemicellulose is a large biomolecule therefore the repeat unit “n” would be much greater than 2.  The hemicellulose can comprise 10 to about 50% of the composite [0035].  In some embodiments the composite can additionally comprise organic polymers [0037].  Exemplary polymers include polycarbonates [0038].  Therefore, in one embodiment, Linhardt teaches the use of about 50% of hemicellulose which can be acetylated and about 50% of a second polymer such as polycarbonate.  Polycarbonate would satisfy the structural requirements of formula 2 where R4 = carbonyl group and Q = A = single bond.  Commercial polycarbonate materials comprise many repeat units and have a repeat unit “n” which is much greater than 2.  
Therefore, it would have been obvious to the skilled artisan to add about 50% acetylated hemicellulose comprising xylan (formula 3) to about 50% polycarbonate (formula 2) to produce a synthetic wood composite as it is directly taught by Linhardt and by combining formula 2 and 3, the limitation of claim 1 will be met. 
Figure 1B of Linhardt and comprises the structural of Formula 3 of claim 4 when R1 = R2 = acetyl as taught by Linhardt at [0030].  Hemicellulose is a large biomolecule therefore the repeat unit “n” would be much greater than 2.  The functionalized hemicellulose includes acylated, carbanilated and etherified hemicellulose [0030].  Therefore, it would have been obvious to the skilled artisan to use acylated hemicellulose comprising xylan as it is directly taught by Linhardt.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788